In a consolidated action to recover damages for wrongful death and for personal injuries, the appeal is (1) from a judgment in favor of respondents entered upon the dismissal of the causes of action as to respondent Graham at the end of the appellants’ case and upon the verdict of the jury in favor of respondent Ballard, and (2) from an order denying appellants’ motion for a new trial as to both respondents, and for other relief. Appellants’ respective causes of action were grounded upon their status as passengers who respectively met death and sustained injuries in an accident involving the operation, in the Commonwealth of Virginia, of a motor vehicle owned by respondent Graham and operated by respondent Ballard. The Virginia statute, upon which the causes of action were predicated, made it incumbent upon appellants to establish gross negligence or willful and wanton disregard of safety in order to recover. Judgment and order unanimously affirmed, without costs. Ho opinion. Present — Wenzel, Acting P. J., Beldock, Hallinan and Kleinfeld, JJ. Murphy, J., deceased.